IN THE SUPREME COURT OF PENNSYLVANIA

                                          : No. 661
IN RE:                                    :
                                          : CIVIL PROCEDURAL RULES DOCKET
APPOINTMENT TO THE CIVIL                  :
PROCEDURAL RULES COMMITTEE                :


                                       ORDER


PER CURIAM


         AND NOW, this 1st day of May, 2017, Patrick J. Doyle, Jr., Esquire, Luzerne

County, is hereby appointed as a member of the Civil Procedural Rules Committee for a

term of three years, commencing July 1, 2017.